15Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase ”physically separate”. “sufficient to provide a precise location of the underwater explosive device.” (“The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”  (See MPEP 2173))

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term “physically separate” used in the sense to require “not connected by wires” does not appear in the specification. (This meaning isn’t clear from the spec, but suggested by the amendment made.)

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient to provide a precise location” in claims 1, 5 is a relative term which renders the claim indefinite. The term “sufficient to provide a precise location” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Is this descriptive of a necessary degree of precision, or is any location precise just of different degrees?)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 20150225049 A1) in view of Brizard (US 20180224568 A1).
Regarding Claim 1, Fairfield discloses  neutralization method for neutralizing underwater explosive devices, comprising the steps of: - identifying an underwater explosive device (by 200, paragraph 34),  preparing an emitting a source for emitting an acoustic signal (800 with 1010), - using a first underwater vehicle (200) configured to transport the emitting source toward the underwater explosive device (See Fig. 1.), and place the emitting source within a location distance to the underwater explosive device sufficient to provide a precise location of the underwater explosive device via the acoustic signal (paragraph 45), determining a first distance between the emitting source and the underwater explosive device, - preparing an explosive charge, - determining a trajectory to be travelled by the explosive charge to reach the underwater explosive device using the acoustic signal (course paragraph 45), - moving a second underwater vehicle (Element 800) along the trajectory to guide the explosive charge to within a neutralization distance of the underwater explosive device sufficient to neutralize the underwater explosive device, detonating the explosive charge when the explosive charge is within the neutralization distance (paragraph 48), the step of determining the trajectory comprising step of calculating a vector sum of the first distance and a second distance correlated with a distance between the second underwater vehicle and the emitting source.  (This is descriptive of normal acoustic doppler triangulation.  Also see references cited for example of conventional triangulation.) Fairfield does not explicitly disclose wherein the source is emitting a signal and the second vehicle is receiving an acoustic signal nor the step of physically separate the emitting source from the first underwater vehicle.
	Brizard discloses wherein the source is emitting a signal (201) and the second vehicle is receiving an acoustic signal (203, also see paragraphs 7 and 36), and that an emitting source is physically separate from the underwater vehicle (paragraph 60)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the transponder emitting a signal to the source and the second vehicle receiving an signal of Fairfield.  The motivation to modify Fairfield, as disclose in Brizard paragraph 36 is that it “offers a much more efficient and effective AUV deployment model than currently available”.

8.	Regarding Claim 2, Fairfield in view of Brizard discloses the neutralisation method according to claim 1, comprising the step of determining a flight time of the acoustic signal emitted by the source for emitting an acoustic signal for reaching the second underwater vehicle, characterised in that the second vehicle underwater is configured for receiving the acoustic signal and in that the second distance is determined by means of the flight time. (This is implicit in normal acoustic location suggested by Brizard paragraph 60.  See references cited.

9.	Regarding Claim 4, Fairfield in view of Brizard discloses the neutralisation method according to claim 1, wherein the step of detonating the explosive charge is performed upon an impact between the explosive charge and the underwater explosive device. (Fairfield paragraph 48)

10.	Regarding Claim 5, Fairfield in view of Brizard discloses the system for neutralising underwater explosive devices, comprising: an apparatus for identifying an underwater explosive device, a source for emitting an acoustic signal for signalling the position of the underwater explosive device, a first underwater vehicle designed for placing the source for emitting an acoustic signal close to the underwater explosive device, a measurement apparatus designed for determining a first distance between the source for emitting an acoustic signal and the underwater explosive device, an explosive charge designed to detonate close to the underwater explosive device. a underwater second vehicle designed to transport the explosive charge, a command and control unit designed to guide the second underwater vehicle close to the underwater explosive device, along a trajectory  as a function of the acoustic signal and of the first distance, the command and control unit comprising at least one receiver for the acoustic signal and being operatively connected to the measurement apparatus. (See rejection of Claim 1 for the corresponding apparatus features. )

11.	Regarding Claim 7, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the first underwater vehicle comprises a system for storing sources designed to transport the source for emitting an acoustic signal. (Fairfield, paragraph 34)

12.	Regarding Claim 8, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the first underwater vehicle is one between a cable-guided underwater vehicle and a self-guided underwater vehicle. (Fairfield, Fig. 10a)

13.	Regarding Claim 11, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the second underwater vehicle comprises hydrodynamic surfaces and a propulsion unit designed for moving the second underwater vehicle in the water. (Fairfield, Fig. 10a)

14.	Regarding Claim 12, Fairfield in view of Brizard discloses the neutralising system according to claim 5 comprising a remote control station designed to monitor the operation of the system, the remote control station comprising a device for receiving the first distance transmitted from the measurement apparatus and a device for transmitting the first distance to the command and control unit. (Fairfield, Fig. 110)

15.	Regarding Claim 13, Fairfield in view of Brizard discloses the neutralising system according to claim 5, wherein the source for emitting an acoustic signal is configured for receiving directly from the measurement apparatus the value of the first distance and transmitting the value to the control unit. (Brizard, paragraph 36)

16.	Claims 3, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 20150225049 A1) in view of Brizard (US 20180224568 A1) and further in view of Blohm (US 20080087186 A1).
	Regarding Claim 3, Fairfield in view of Brizard discloses neutralisation method according to claim 1 where in the mine is located by the first underwater vehicle (paragraph 5), but does not explicitly disclose wherein the step of determining a first distance is performed by sensors designed for measuring proprioceptive spatial data and spatial data relating to the underwater explosive device, the sensor being supported by the first underwater vehicle. 
	Blohm discloses wherein the step of determining a first distance is performed by sensors designed for measuring proprioceptive spatial data and spatial data relating to the underwater explosive device, the sensor being supported by the first underwater vehicle. (sonar, paragraph 2)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the sonar of Blohm to the first vehicle of Fairfield.  The motivation to modify Fairfield is to provide a known means that can be applied to accomplish the function of locating the mine.

17.	Regarding Claim 6, Fairfield in view of Brizard and further in view of Blohm discloses the neutralising system according to claim 5, wherein the identifying apparatus comprises a sensor for localising the underwater explosive device  and a sensor for identifying the underwater explosive device (sonar, Blohm, paragraph 2)

18.	Regarding Claim 9, Fairfield in view of Brizard and further in view of Blohm discloses the neutralising system according to claim 5, wherein the first underwater vehicle comprises the measurement apparatus. (sonar, Blohm, paragraph 2)

19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 20150225049 A1) in view of Brizard (US 20180224568 A1) and further in view of Lambertus (US 20150049588 A1)
Regarding Claim 10, Fairfield in view of Brizard and discloses the neutralising system according to claim 5, that is remote control (Fairfield, 110), but does not explicitly disclose wherein the second underwater vehicle is a self-guided underwater vehicle and comprises the command and control unit.
	Lambertus discloses wherein self guided and comprises the command and control unit (paragraph 75) is an alternative to remote control.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the remote control of Fairfield for the autonomous guiding with command and control unit of Lamburtus.  The motivation to modify Fairfield is to reduce manual labor.

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the base reference, Fairfield, uses wired communication for guidance between the emitting source.  Examiner agrees.  Examiner disagrees that this is not “separate from the first vehicle.”  Applicant neglected to offer a meaning in light of the specification of “separate from the first vehicle” that excludes wired communication.  Hardwired telephones are useful because they are physically separate from each other; wireless telephones provide the same separate function as well and show wired/wireless communication are known substitutes.  The secondary reference, Brizzard, use wireless communication un the underwater vehicle context to facilitate triangulation of location and was not addressed by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617